Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 8-9, and 21-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirby (US 4525511).
	Regarding Claim 1, 4, and 24, Kirby teaches a method, comprising: applying a solvent and a surface modifying agent (col. 2 ln. 39-57) comprising an organic acid (acetic acid, col 3 ln. 4-13) to a surface of an aged or inert organic coating (enamel coatings, col. 3 ln. 64-66), the aged or inert organic coating being an acrylic coating (col. 2 ln. 39-41, col. 2 ln. 62-col. 3 ln. 3, col. 3 ln. 64-col. 4 ln. 9).
	Kirby does not explicitly teach wherein the applying facilitates surface hydrolysis of the surface of the aged or inert organic coating; however, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the “facilitates surface hydrolysis” limitation, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed substrate and surface treatment, so the claimed “facilitates surface hydrolysis” relating to the contact of the substrate with the acid are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.
	Regarding Claims 8-9, Kirby teaches an organic solvent (methyl ethyl ketone, col. 3 ln. 44-47).
	Regarding Claims 21, 23, and 25, Kirby teaches a surface modifying agent comprising an inorganic acid (phosphoric acid, col. 3 ln. 10-13) and forming a sealant layer over the activated coating (col. 4 ln. 20-21).
	Regarding Claims 22 and 26, Kirby teaches the substrate is metal (col. 4 ln. 16-19).
	Regarding Claim 27, Kirby teaches the organic acid comprises carboxylic acid (col. 2 ln. 11-13).
	Regarding Claim 28, Kirby teaches a fully or partially cross-linked organic coating (col. 3 ln. 64-col. 4 ln. 9). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby (US 4525511).
	Regarding Claim 7, Kirby teaches the acids incorporated to improve adhesion of the primer to the substrate to which they are applied at concentrations selected such that good results are obtained depending on the strength and nature of the acid employed (col. 3 ln. 4-25). Kirby does not explicitly teach the claimed weight percentages. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the acid concentration of Kirby based on the strength and nature of the acid employed, as suggested by the reference, in order to achieve good resulting adhesion to the substrate and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentrations.
	Regarding Claim 29,  Kirby teaches the solvent mixture at a concentration of which permits ease of handling and application of the primer composition from the point of viscosity (col. 3 ln. 39-51).  Kirby does not explicitly teach the claimed weight percentages. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the solvent concentration of Kirby based on the viscosity of the primer composition, as suggested by the reference, in order to achieve ease of handling and application and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentrations.
	Regarding Claim 30, Kirby teaches a pigment (col. 3 ln. 51-53). 

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby (US 4525511) as applied to claims 1, 4, 8-9, and 21-28 above, and further in view of Bhat (US 5792811).
	Regarding Claims 10-11, Kirby does not teach the claimed solvents; however, Bhat teaches a method similar to that of Kirby (Bhat abstract) wherein the solvent can include ethyl acetate (col. 4 ln. 19-25).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the volatile organic solvent of Kirby to include ethyl acetate, as taught in Bhat, because it is a known equivalent organic solvent in the urethane sealant primer art and one of ordinary skill in the art would have had a reasonable  expectation of predictably achieving the primer of Kirby with a solvent as in Bhat.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby (US 4525511) as applied to claims 1, 4, 8-9, and 21-28 above, and further in view of Hsieh (US 5852137).
	Regarding Claims 12-13, Kirby teaches the solvent mixture at a concentration of which permits ease of handling and application of the primer composition from the point of viscosity (col. 3 ln. 39-51).  Kirby does not explicitly teach the claimed solvents; however, Hsieh teaches N-methyl pyrrolidinone is a known plasticizer in the art which can be used in an organic polymer solution in amounts sufficient to give the desired rheological properties in order to ease mixing and handling (col. 8 ln. 55-col. 9 ln. 6).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Kirby to include a plasticizer, as taught in Hsieh, in order to achieve desired rheological properties in order to ease mixing and handling.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby (US 4525511) as applied to claims 1, 4, 8-9, and 21-28 above, and further in view of Bhat (US 5792811) and Hsieh (US 5852137).
	Regarding Claim 14, Kirby does not teach the claimed solvents; however, Bhat teaches a method similar to that of Kirby (Bhat abstract) wherein the solvent can include ethyl acetate (col. 4 ln. 19-25).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the volatile organic solvent of Kirby to include ethyl acetate, as taught in Bhat, because it is a known equivalent organic solvent in the urethane sealant primer art and one of ordinary skill in the art would have had a reasonable  expectation of predictably achieving the primer of Kirby with a solvent as in Bhat.
Kirby teaches the solvent mixture at a concentration of which permits ease of handling and application of the primer composition from the point of viscosity (col. 3 ln. 39-51).  Kirby does not explicitly teach the claimed solvents; however, Hsieh teaches N-methyl pyrrolidinone is a known plasticizer in the art which can be used in an organic polymer solution in amounts sufficient to give the desired rheological properties in order to ease mixing and handling (col. 8 ln. 55-col. 9 ln. 6).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Kirby to include a plasticizer, as taught in Hsieh, in order to achieve desired rheological properties in order to ease mixing and handling.

Response to Arguments
Applicant’s arguments, see amendments, filed 4/20/2022, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed 4/20/2022, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712